pleaded laches, appellant was required to overcome the rebuttable
                presumption of prejudice. NRS 34.800(2).
                            First, appellant claimed that he had good cause to overcome
                the procedural bars because counsel failed to file a direct appeal from his
                judgment of conviction. Appellant failed to demonstrate good cause
                because he knew in 1994 that counsel did not file a direct appeal. He
                could have raised this claim in his 1994 petition and failed to demonstrate
                good cause for the entire length of his delay. Hathaway v. State, 119 Nev.
                248, 254-55, 71 P.3d 503, 507-08 (2003). Therefore, the district court did
                not err in denying this claim.
                            Second, relying in part on Martinez v. Ryan, 566 U.S.        , 132
                S. Ct. 1309 (2012), appellant argued that he had good cause because he
                was not appointed counsel in the first post-conviction proceedings. We
                conclude that this argument lacked merit. The appointment of counsel
                was discretionary in the first post-conviction proceedings,           see NRS
                34.750(1), and appellant failed to demonstrate an abuse of discretion.
                Further, this court has recently held that Martinez does not apply to
                Nevada's statutory post-conviction procedures.     See Brown v. McDaniel,
                    Nev. , P.3d (Adv. Op. No. 60, August 7, 2014). Thus, the
                failure to appoint post-conviction counsel and the decision in Martinez
                would not provide good cause for this late and successive petition.
                            Finally, appellant claimed that he was actually innocent of the
                deadly weapon enhancement. Appellant previously raised this exact claim
                in a motion to modify or correct.    See Luna v. State, Docket No. 45591
                (Order of Affirmance, December 21, 2005). This court rejected that claim;
                therefore, this claim is barred by the doctrine of law of the case. See Hall
                v. State, 91 Nev. 314, 315-16, 535 P.2d 797, 798 (1995).

SUPREME COURT
        OF
     NEVADA
                                                      2
(01 I947A
                              Based on the forgoing, we conclude that appellant failed to
                demonstrate good cause and prejudice to overcome the procedural bars,
                and he failed to overcome the presumption of prejudice to the State.
                Accordingly, the district court did not err in denying the petition as
                procedurally barred, and we
                              ORDER the judgment of the district court AFFIRMED.



                                                     Hardesty


                                                                                    J.
                                                     Douglas


                CHERRY, J., concurring:


                             Although I would extend the equitable rule recognized in
                Martinez to this case because appellant was convicted of murder and is
                facing a severe sentence, see Brown v. McDaniel, 130 Nev. , P.3d
                      (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                the judgment on appeal in this case because the State pleaded laches
                under NRS 34.800(2) and appellant failed to rebut the presumption of
                prejudice to the State.


                                                                                    J.


                cc:    Hon. Valorie J. Vega, District Judge
                       Juan Manuel Luna
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A